IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: Y.A.-C., A MINOR       : No. 241 EAL 2022
                                           :
                                           :
PETITION OF: M.C.-L., MOTHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: Y.E.C.-A.., A          : No. 242 EAL 2022
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: M.C.-L., MOTHER               : from the Order of the Superior Court

IN THE INTEREST OF: I.C.-A.., A MINOR      : No. 243 EAL 2022
                                           :
                                           :
PETITION OF: M.C.-L., MOTHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: I.E.C.A., A MINOR      : No. 244 EAL 2022
                                           :
                                           :
PETITION OF: M.C.-L., MOTHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.